229 P.3d 624 (2010)
234 Or. App. 783
STATE of Oregon, Plaintiff-Respondent,
v.
Michael A. SYVERTSON, Defendant-Appellant.
C075995CVA, A139128.
Court of Appeals of Oregon.
Argued and Submitted December 1, 2009.
Decided April 14, 2010.
Ryan R. Corbridge argued the cause for appellant. With him on the briefs was Corbridge and Short Law Group, LLP.
Robert Atkinson, Senior Assistant Attorney General, argued the cause for respondent. On the brief were John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Amanda J. Austin, Assistant Attorney General.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Defendant was convicted of possession of less than an ounce of marijuana. ORS 475.864. He is a resident of California and is authorized under the laws of that state to possess and use marijuana for the treatment of "a debilitating conglomeration of symptoms." At a pretrial hearing, he argued that the officer who arrested him lacked probable cause once defendant established his status as a lawful marijuana user under California law, because Oregon is required by the Full Faith and Credit Clause of the United States Constitution, U.S. Const, Art IV, § 1, to honor California's law and permit defendant to *625 possess marijuana in accordance with that state's laws, and that, by enforcing Oregon law against him, the state violated his right to travel from state to state, guaranteed by the Privileges and Immunities Clause, U.S. Const, Art IV, § 2. The trial court denied defendant's pretrial motions, and defendant renews his arguments on appeal.
We rejected identical arguments in State v. Berringer, 234 Or.App. 665, 229 P.3d 615 (2010).
Affirmed.